Citation Nr: 0431630	
Decision Date: 11/30/04    Archive Date: 12/08/04	

DOCKET NO.  01-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, his daughter, and [redacted]




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
VARO in Atlanta, Georgia, that granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
December 7, 1998, the date of receipt of the claim for 
disability benefits.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

The veteran and his representative essentially maintain that 
the 30 percent disability rating does not accurately reflect 
the severity of his PTSD.  Since the veteran has appealed the 
initial rating assigned for his PTSD, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used" 
to decide whether an original rating on appeal was 
erroneous...." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, if later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
an initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

At the time of a travel board hearing before the undersigned 
Acting Member of the Board at the Atlanta RO in August 2004, 
the veteran submitted medical evidence pertaining to 
treatment and evaluation of his PTSD through August 2004.  
Records were submitted from the Atlanta Vet Center, and in an 
August 2004 communication the clinical coordinator of the Vet 
Center indicated the veteran had been a patient there from 
November 1998 to the present.  It was indicated the veteran 
was continuing to experience "severe" depression, sleep 
disturbance, nightmares, daily intrusive thoughts, daily 
panic attacks, hypervigilance, and flashbacks resulting in 
"severe" limitations in employment.  It was indicated that 
the veteran's prognosis was poor.  Therapy was to continue on 
a weekly basis to assist in controlling the "chronic and 
severe" symptoms.  

Also submitted at the hearing was a statement dated August 
24, 2004, from a psychiatrist at the VA Medical Center, 
Decatur, Georgia.  It was indicated that the "combination of 
declining health and decreased mobility due to medical 
problems and chronic pain has contributed to an exacerbation" 
of the veteran's PTSD.  The veteran was described as more 
irritable, distrustful, and as experiencing more nightmares 
and sleep disturbance.  It was noted in the communication and 
elsewhere in the record that the veteran was continuing to 
receive psychiatric evaluation and management and individual 
therapy at the VA Medical Center in Decatur.  Reference was 
also made to the veteran's participation in treatment for his 
PTSD at the Vet Center in Atlanta.  It is not clear from the 
psychiatrist's statement whether the veteran's PTSD is 
primarily responsible for his inability to participate in any 
type of gainful employment.  

A review of the evidence of record discloses the veteran was 
accorded a rating examination in October 2003 at which time 
the records were reviewed.  At that time the veteran's 
diagnoses were PTSD and alcohol abuse.  He was given a GAF 
score of 50, both currently and for the past year.  The more 
recent medical evidence cited above, however, reflects a 
general worsening of the veteran's psychiatric disability 
picture.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide notice that informs a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  Further, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  A review of the record discloses that the veteran 
has not been provided specific notice of the VCAA, 
particularly VA's obligation to inform him which of the 
information and evidence, if any, is to be provided by him 
and what portion, if any, VA will attempt to obtain on his 
behalf.  The Court has repeatedly vacated Board decisions 
when VCAA notice sent to a claimant fails to specify who is 
responsible for obtaining relevant evidence or information.  
See e.g., Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  

2.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the current extent and severity 
of his PTSD.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should provide a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the Global 
Assessment of Functioning scale both 
currently and for the past year.  The 
examiner should describe the impact of 
the PTSD symptomatology on the veteran's 
ability to function socially and 
industrially.  The examiner should 
differentiate, if possible, between 
symptoms resulting from the PTSD and 
those resulting from any other 
psychiatric disorder.  If this is not 
possible, the examiner should so 
indicate.  

3.  Then, VA should readjudicate the 
claim for an increased initial rating for 
PTSD, to include consideration of staged 
ratings as addressed by the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  He is advised that any failure, 
without good cause, to report for any scheduled examination 
could result in a denial of his claim.  38 C.F.R. § 3.655 
(2003).  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




